Citation Nr: 0929451	
Decision Date: 08/06/09    Archive Date: 08/14/09	

DOCKET NO.  05-07 033	)	DATE
	)
	)

On appeal from the Medical and Regional Office Center 
in Fargo, North Dakota



THE ISSUE

Entitlement to service connection for a left leg or foot 
disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from January 1951 to 
December 1954.  He had overseas service as a medic during the 
Korean Conflict.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Fargo, North Dakota.  In July 2008, 
the Board remanded the appeal for additional evidentiary 
development.  All development requested in the Board's remand 
was completed, and the case is now ready for appellate 
review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  A preponderance of the competent medical evidence, and 
the only competent clinical opinion on file, is against the 
Veteran's claim that a left leg or foot disability is 
attributable to any incident, injury or disease of active 
military service.  


CONCLUSION OF LAW

A left leg or foot disability was not incurred or aggravated 
in active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

The Veteran was provided formal VCAA notice in June 2004, 
prior to the issuance of the rating decision now on appeal 
from November 2004.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any evidence in his possession.  
The service treatment records were collected.  On remand, an 
attempt to obtain any available Surgeon General reports 
and/or personnel records was unsuccessful and reported by 
NPRC as possibly fire-related.  In accordance with VCAA, the 
Veteran was properly notified of this fact.  Records of the 
Veteran's outpatient treatment with VA commencing in 2001 are 
on file.  Pursuant to the Board's remand, the Veteran was 
provided a VA neurological examination with claims folder 
review and request for opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d).  Both the notice and assistance 
aspects of VCAA are satisfied.  38 U.S.C.A. §§ 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Analysis:  The Veteran filed his initial claim for service 
connection for what he referred to as nerve damage of the 
left foot in 2004, at 71 years of age, some 49 years after he 
was separated from service.  He claimed that this disability 
was attributable to an impact injury of the left leg or foot 
when another individual jumped in a foxhole on top of him, 
and/or the left leg or foot was frozen after he left it 
elevated and fell asleep following the impact injury.  

The service treatment records are entirely silent for any 
facts confirming the Veteran's contention of a left leg or 
foot trauma or freezing injury.  As previously noted, in 
November 1954, these records did reveal that the Veteran 
sustained a nail puncture of the left foot for which he 
received a tetanus shot, and the wound was cleaned and 
dressed, and two days later he was provided whirlpool 
treatment.  However, the records are entirely silent for any 
indication that the Veteran ever sought or required any 
additional treatment for the left foot nail puncture at any 
time during the remainder of service, or up until the present 
time.  The physical examination for separation from service 
in October 1954 noted that the feet and lower extremities 
were normal.  This examination report contains no complaints 
by the Veteran or findings of any left foot or leg chronic 
symptoms or disability.  

There is also a complete absence of any objective evidence 
showing chronic symptoms of the left leg or foot for many 
decades after service separation.  Treatment records with VA 
commence in 2001 and do include complaints by the Veteran of 
left foot tingling and paresthesia which made it difficult to 
him to sleep through the night.  Although the Veteran's 
complaints are not entirely consistent, they do consistently 
show an onset of symptoms many decades after he was stationed 
overseas in Korea.  These outpatient treatment records do 
include evaluations noting neurological difficulties, 
alternatively described as idiopathic neuropathy, peripheral 
neuropathy and possible axonal neuropathy.  Also 
interestingly, the clinical findings revealed diminished 
sensation for both legs, albeit left greater than right.  X-
ray studies were completed, and findings included do not 
mention any identifiable fracture or trauma consistent with 
an impact injury.  

Pursuant to the Board's remand, the Veteran was provided a VA 
neurological examination with claims folder review in May 
2009.  The VA examiner reviewed the service treatment records 
and noted that they were entirely silent for any mention of 
frostbite or symptoms of peripheral neuropathy.  Review of VA 
treatment records did reveal symptoms of peripheral 
neuropathy and restless legs beginning in early 2001, years 
after service separation.  The doctor included a detailed 
discussion of neurological findings of various forms of 
neuropathy of both lower extremities, left worse than right.  
The doctor noted that laboratory studies revealed a B-12 
vitamin deficiency and, that in April 2003, the Veteran was 
started on B-12 replacement therapy.  Progress notes 
documented improvement in his symptoms following this 
treatment.  The doctor wrote that although symptoms improved, 
they did continue "which would not be all that surprising or 
unexpected as the peripheral neuropathy associated with B-12 
deficiency may not be completely reversible."  Another 
treatment record reflected that the Veteran reported 
significant improvement of symptoms with his B-12 supplements 
and that he was now able to sleep through the night.  He 
continued to have burning sensation in both feet when 
sedentary or sitting down, but this resolved with movement.  

The VA neurologist reviewed the Veteran's subjective 
complaints and allegations regarding an impact injury and 
possible a freezing injury during service.  The doctor noted 
that there were no complaints of and no records corroborating 
a blistering or skin sloughing or bandaging of the left foot 
or leg which would be consistent with a frostbite injury 
during service.  He also pointed out that the Veteran 
apparently did fine for many years with no symptoms.  The 
Veteran reported noting some subjective minor symptoms in 
1968, but that it was clear that the Veteran started to have 
problems only six or seven years earlier, with loss of 
sensation and tingling paresthesias in the left leg.

On current examination, there was no dependent rubor, 
reflexes were normal, sensation in the distal 14th of the 
right foot was decreased to light touch, sharp/dull 
monofilament and vibration.  Sensation in the left foot was 
likewise decreased to these four modalities.  Upon completion 
of his physical examination and review of the historical 
record, the VA neurologist noted no history of blistering and 
no treatment during service reported by the Veteran aside 
from passive warming.  He opined that this was, at worst, no 
more than a first-degree frostbite, "if even that."  Because 
the onset of peripheral neuropathy was essentially only six 
to seven years ago, it makes it far less than likely that it 
was related to a cold injury in service.  The VA neurologist 
concluded that the mostly likely diagnosis for the Veteran's 
symptoms was the B-12 deficiency identified upon repeated 
testing by VA as documented on file.  

The Board finds that a clear preponderance of the competent 
medical evidence on file is against the Veteran's claim of 
having left foot nerve damage attributable to incidents of 
military service.  There is simply no objective evidence of 
an impact injury at any time during service or at any time 
subsequent to service.  Moreover, the neurological findings 
completed by VA resulting in various diagnoses of lower 
extremity peripheral neuropathy are not consistent with an 
impact injury as identified in the clinical evidence on file.  
Additionally, it is noteworthy that the Veteran only 
complained of a freezing injury of the left leg and foot, yet 
peripheral neuropathy has been identified for both of his 
lower extremities, albeit left greater than right.  The VA 
examiner carefully evaluated all of the evidence on file and 
concluded that in the absence of any blistering or sloughing 
of the skin, the Veteran did not appear to have significant 
frostbite injury; only a first-degree frostbite, if even 
that.  He also concluded that the absence of evidence of 
frostbite coupled with the extremely late onset of the 
Veteran's peripheral neuropathy made it less than likely that 
any current symptoms were attributable to a cold injury 
during service.  Upon review of all of the evidence, 
including treatment records beginning with VA in early 2001 
led him to conclude that the Veteran's symptoms of both lower 
extremities were much more likely attributable to a B-12 
deficiency, which of course is entirely unrelated to military 
service in the 1950's.  The Board also finds it noteworthy 
that the VA outpatient treatment records reveal that the 
Veteran's symptoms were reported to be greatly improved after 
he was provided monthly Vitamin B-12 shots.  The doctor 
reported that while symptoms improved, they nonetheless 
continued which was not surprising or unexpected since 
peripheral neuropathy associated with B-12 deficiency may not 
be completely reversible.  There is only one competent 
clinical opinion on file and that opinion is solidly against 
the Veteran's claim.  

While the claim was on remand, the Veteran wrote a statement 
reaffirming incidents which occurred during service and 
requested to take a polygraph test regarding those facts.  
The Veteran should understand that neither the Board or VA is 
questioning his veracity in reporting incidents during 
military service in the 1950's.  There is certainly no 
evidence on file which in any way supports a conclusion that 
the Veteran has not reported the facts in a straightforward 
and truthful manner.  However, the Veteran should understand 
that he first filed a claim for disability attributable to 
service nearly 50 years following service separation, and 
that there is essentially a complete absence of any evidence 
objectively documenting a continuity of symptomatology of the 
left leg or foot at any time during service up until 2001 
when he began treating with VA.  

The question presented in this appeal is not whether the 
Veteran has accurately and truthfully reported the facts as 
he recalls them, but rather, whether symptoms of right 
greater than left bilateral peripheral neuropathy of the 
lower extremities might reasonably be related to the 
incidents reported by the Veteran.  A preponderance of the 
evidence on file is against a finding that those symptoms are 
attributable to either an impact injury or a freezing injury.  
The only competent clinical opinion on file attributes these 
symptoms to the Veteran's well-documented B-12 deficiency.  
The Veteran is certainly competent to offer his own 
explanation of incidents which occurred during service, but 
he is not shown to have the requisite medical expertise to 
provide his own competent clinical opinion that an impact 
injury and/or freezing injury of the left leg resulted in 
chronic peripheral neuropathy commencing decades after he was 
separated from service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  

Finally, there is certainly no competent clinical evidence or 
opinion which in any way relates bilateral peripheral 
neuropathy, left greater than right, to the well-documented 
left foot nail puncture which occurred in November 1954, and 
which is shown by all the evidence on file to have been an 
injury which was acute and transitory and entirely resolved 
prior to service separation.





ORDER

Entitlement to service connection for a left leg or foot 
disability is denied.  



	                        
____________________________________________
	F. JUDGE FLOWRES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


